Title: From John Adams to Timothy Pickering, 15 October 1798
From: Adams, John
To: Pickering, Timothy



PrivateDear SirQuincy Oct. 15. 1798

I recd. your answer to the Address from Virginia, concinnate and consummate. My Secretary gave a hint of it to Mrs. Adams and She insisted upon his bringing it to her Bedside and reading it to her. She desires me to tell you, that weak and low as She is She has spirit enough left to be delighted with it. She says it is the best answer to an Address that ever was written and worth all that ever were written. You may well Suppose that I, who am So Severely reflected on by these Compliments, am disposed enough to think them a little extravagant. I however think the Answer excellent, and wish you had to answer all the saucy Addresses I have recd. I dont intend to answer any more of the disrespectfull ones. I am, with great / Esteem,
            
            
John Adams